—Judgment, Supreme *193Court, New York County (George Daniels, J., at hearing; Charles Solomon, J., at jury trial and sentence), rendered September 10, 1996, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning reliability of identification testimony.
Defendant’s suppression motion was properly denied. Defendant did not preserve his contention that probable cause to arrest was not established because, at the hearing, the undercover officer identified defendant by name, but was not asked to make an express in-court identification of defendant as being the person who sold drugs to her, and we decline to review it in the interest of justice. Were we to review this claim, we would find that an in-court identification was unnecessary since there was no dispute that the officer’s testimony referred to defendant in particular. Concur — Ellerin, J. P., Williams, Mazzarelli and Saxe, JJ.